Petitioner was the subject of two prison disciplinary hearings, held July 3, 2001, that ultimately resulted in two determinations finding petitioner guilty of violating certain prison disciplinary rules. As both determinations have been administratively reversed and expunged from petitioner’s institutional records, petitioner has now received all the relief *848to which he is entitled and is no longer aggrieved (see Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912). Hence, Supreme Court’s judgment dismissing the petition as moot is affirmed.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.